

MATRIA HEALTHCARE, INC.
BOARD OF DIRECTORS
CORPORATE GOVERNANCE AND NOMINATING COMMITTEE CHARTER




I.
PURPOSE: The primary purpose of the Committee is to provide oversight on the
broad range of issues surrounding the composition and operation of the Board of
Directors, including identifying individuals qualified to become Board members,
recommending to the Board director nominees for the next annual meeting of
shareholders, and recommending to the Board a set of corporate governance
principles applicable to the Corporation. The Committee also provides assistance
to the Board and the Chairman of the Board in the areas of Committee selection
and rotation practices, evaluation of the overall effectiveness of the Board and
management, and review and consideration of developments in corporate governance
practices. The Committee’s goal is to assure that the composition, practices,
and operation of the Board contribute to value creation and effective
representation of the Corporation’s shareholders.



II.
COMMITTEE MEMBERS: The Committee shall be comprised solely of at least three but
not more than five non-officer directors each of whom meet any applicable NASDAQ
listing requirements for eligibility to serve on such a committee. Committee
members shall be appointed and may be removed by the Board of Directors.



III.
COMMITTEE MEETINGS: The Committee will meet at least two times a year, with
authority to convene additional meetings as circumstances require. The Committee
will invite members of management and others to attend meetings and provide
pertinent information, as necessary. Meeting agendas will be prepared, along
with appropriate briefing materials. Minutes will be prepared and the Committee
will report to the Board the results of its meetings.



IV.
DUTIES AND RESPONSIBILITIES: The Committee has the following specific duties, in
addition to any additional similar matters which may be referred to the
Committee from time to time by the full Board or the Chairman of the Board or
which the Committee raises on its own initiative:



1. Identifies and makes recommendations to the full Board of Directors
concerning all nominees for Board membership, including the re-election of
existing Board members. The Committee shall select individuals as director
nominees who the Committee believes have the highest personal and professional
integrity, have demonstrated ability and judgment and will be effective, in
conjunction with the other nominees to the Board, in collectively serving the
long-term interests of the shareholders.


2. Evaluates and makes recommendations to the full Board of Directors concerning
the number and accountability of Board Committees. Recommends to the full Board
of Directors for its approval Committee assignments.

 
1

--------------------------------------------------------------------------------

 



3. Develops and recommends to the Board of Directors for its approval a set of
corporate governance guidelines. Reviews the guidelines on an annual basis, or
more frequently, if appropriate, and recommends changes as necessary.


4. Reviews issues and developments relating to corporate governance and makes
recommendations to the full Board of Directors.


5. Periodically reviews and makes recommendations to the full Board of Directors
regarding Director orientation, compensation and continuing education.



6.  
Evaluates annually the Committee’s performance in accordance with applicable law
and NASDAQ listing requirements.




7.  
Conducts an annual self-assessment of the Board’s performance as well as the
performance of each Committee of the Board. The assessment will include a review
of any areas in which the Board or management believes the Board can make a
better contribution to the Corporation. Discusses the results with the full
Board of Directors. Uses the results in assessing and determining the
characteristics and critical skills required of prospective candidates for
election to the Board and making recommendations to the Board with respect to
assignments of Board members to various Committees.




8.  
Conducts an assessment of the performance of the CEO at least on an annual
basis. Communicates the results of the assessment to the CEO and the Chairperson
of the Stock Option and Compensation Committee. The evaluation should be based
on a combination of subjective and objective criteria, which should include the
performance of the Corporation and its accomplishment of strategic objectives.




V.  
ENGAGEMENT OF ADVISORS: The Committee shall have the authority to retain any
search firm engaged to assist in identifying director candidates, and to retain
outside counsel and any other advisors as the Committee may deem appropriate in
its sole discretion. The Committee shall have sole authority to approve related
fees and retention terms.




VI.  
DELEGATION. The Committee shall have the authority to delegate any of its
responsibilities to subcommittees as the Committee may deem appropriate in its
sole discretion.



 
2

--------------------------------------------------------------------------------

 